Citation Nr: 0923724	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  06-03 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1971 to 
December 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for an increased rating for hypertension.  In 
February 2009, the Veteran testified before the Board at a 
hearing that was held at the RO.


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's 
hypertension has not been manifested by blood pressure 
readings of diastolic pressure of predominantly 100 or more 
with definite symptoms or by systolic pressure of 
predominantly 160 or more.


CONCLUSION OF LAW

The criteria for a compensable rating for hypertension have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.119, DC 7101 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  The Board will consider 
entitlement to staged ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the claim on 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's hypertension is rated as 0 percent disabling 
under Diagnostic Code 7101, which pertains to hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension).  Where the criteria for a compensable rating 
under a diagnostic code are not met, and the schedule does 
not provide for a zero percent evaluation, as in DC 7101, a 
zero percent rating will be assigned when the required 
symptomatology is not shown.  38 C.F.R. § 4.31 (2008).

Diagnostic Code 7101 defines hypertension as diastolic blood 
pressure predominantly 90 or greater.  Isolated systolic 
hypertension is defined as systolic blood pressure 
predominately 160 or greater with a diastolic blood pressure 
of less than 90.  A 10 percent rating is warranted where 
diastolic pressure is predominantly 100 or more; systolic 
pressure is predominantly 160 or more; or where an individual 
has a history of diastolic pressure that is predominantly 100 
or more which requires continuous medication for control.  A 
20 percent rating may be assigned with diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 
200 or more.  Diastolic pressure of 120 or more is rated as 
40 percent disabling, and a maximum 60 percent rating is 
warranted for diastolic pressure of 130 or more.  38 C.F.R. § 
4.104, DC 7101 (2008).

The Veteran contends that, but for his continuous use of 
medication to control his hypertension since he was diagnosed 
in 1996, his blood pressure would otherwise meet the criteria 
for a higher rating for hypertension.

Private treatment records dated from May 2004 to July 2005 
reflect that the Veteran took medication to control his blood 
pressure.  In May 2004, the Veteran  reported that his at-
home blood pressure readings ranged from 110 to 120 over 70.  
His blood pressure reading at that time was 114/72.  He was 
noted to be doing well on medication.  In March 2005, he 
reported that his blood pressure readings averaged about 
120/88.  At that time, his blood pressure read 112/84.  In 
July 2005, his at-home blood pressure readings ranged from 
120/78 to 147/88. 

On August 2005 VA examination, the Veteran reported that he 
was taking two medications to control his hypertension.  At 
that time, his blood pressure readings were 119/77, 124/75, 
and 123/77.  His heart was found to be at regular rate and 
rhythm.  There was no evidence of hypertensive heart disease, 
cardiac enlargement, or heart murmur.  The assessment was 
essential hypertension. 

VA treatment records dated from December 2005 to January 2006 
show only that the Veteran continued medication for 
hypertension.

On May 2006 VA examination, the Veteran's blood pressure 
readings were 139/93, 137/79, and 130/81.  As was found on 
August 2005 VA examination, his heart was found to be at 
regular rate and rhythm.  There was no evidence of 
hypertensive heart disease, cardiac enlargement, or heart 
murmur.  The assessment was essential hypertension.  In June 
2006, the same examiner reviewed the Veteran's claim file and 
stated that there was no change since the August 2005 
examination.  With regard to the Veteran's claim that his 
blood pressure would be higher if he were not on medication, 
the examiner stated that the Veteran had not been asked to 
omit blood pressure medication in order to be assessed for 
un-medicated blood pressure readings.  He explained that VA 
evaluations are based on the Veteran's blood pressure 
readings while on medication.  

In February 2009, the Veteran testified before the Board that 
his blood pressure was higher in the mid-1990's, which was 
when he was first prescribed medication for hypertension.  He 
recalled that his blood pressure at that time was 
continuously over 140/95.  He stated that at that time, he 
was treated by a private physician, Dr. Loveless, who 
practiced at the Methodist Hospital Building Complex in Fort 
Worth, Texas.  

Unfortunately, the Veteran has not submitted any medical 
records from that physician, and, in April 2007, the RO 
received a negative reply from that institution for any 
medical records related to the Veteran for the period from 
1993 to 1998. 

In February 2009, the Veteran also submitted a log that he 
dutifully kept of his blood pressure readings from 2003 to 
2009.  These records demonstrate blood pressure readings that 
are all below that which is necessary for the next highest 
rating.

Based on the evidence, the Board finds that the Veteran's 
hypertension does not warrant a 10 percent rating under DC 
7101 for the period on appeal.  The evidence fails to 
indicate diastolic blood pressure readings of predominantly 
100 or more or systolic blood pressure readings of 
predominantly 160 or more as required for a 10 percent 
rating.  The evidence instead shows diastolic blood pressure 
readings which are all below 100 and systolic blood pressure 
readings which are all below 160.  Therefore, although the 
Board is sympathetic to the Veteran's claim, and is mindful 
that he consistently takes medication to control his 
hypertension, nevertheless, a 10 percent rating is not 
warranted, because diastolic pressures predominantly of 100 
or more have not been shown in the evidence of record.  38 
C.F.R. § 4.104, DC 7101 (2008).

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2008).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R § 3.321(b)(1).  In this case, the Board 
finds that the Schedule is not inadequate.  The Schedule 
provides for higher ratings for hypertension, but, findings 
supporting a compensable rating have not been documented.  In 
addition, it has not been shown that the service-connected 
hypertension has required frequent periods of hospitalization 
or has produced marked interference with the Veteran's 
employment.  Therefore, the Board finds that referral for 
consideration of the assignment of an extraschedular rating 
is not warranted.

Consideration has been given to staged ratings (different 
percentage ratings for different periods of time since the 
effective date of service connection).  Fenderson v. West, 12 
Vet. App. 119 (1999).  However, the Board finds that staged 
ratings are not indicated because the weight of the credible 
evidence shows that the Veteran's service-connected 
hypertension has been rated no more than 0 percent disabling 
during the pendency of the appeal.  As the preponderance of 
the evidence is against the claim for an increased rating, 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2005 and May 2008; a 
rating decision in October 2005; a statement of the case in 
December 2005, and supplemental statements of the case in 
February 2006 and April 2007.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decision.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied its 
duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in the April June 2008 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to the claim for increased rating.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.


ORDER

Entitlement to a compensable rating for hypertension is 
denied. 



____________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


